Citation Nr: 1633786	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for hearing loss and tinnitus.  In a July 2016 rating decision, the RO granted service connection for tinnitus; the Veteran has not challenged any aspect of this rating decision.  Thus, the Board finds that that claim is no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss, which he claims is the result of in-service exposure to hazardous noise.  

First, the Board finds that there is evidence of an in-service incident.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The Veteran's military occupational specialty (MOS) was engine and powertrain repairman, which is indicative of noise exposure.  Additionally, the Veteran is already service-connected for tinnitus due to acoustic trauma sustained in service; thus VA has recognized the Veteran's in-service hazardous noise exposure. 

Second, there is a current disability because the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See May 2016 VA examination; 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.

Third, then, the dispositive issue is whether there is a relationship between this current disorder and in-service noise exposure.  There are multiple medical opinions in this regard.

A review of the service treatment records (STRs) show that the Veteran denied any ear or hearing loss issues at the entrance and separation examination.  The Board notes, however, that there were threshold shifts as great as 15dB, indicating decrease in hearing throughout the tested Hertz levels.  At entrance into service, audiometric results in September 1966 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
[blank]
-5
LEFT
0
-5
-5
[blank]
-5


Upon separation from service, audiometric results in October 1969 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
[blank]
10
LEFT
5
5
5
[blank]
10

Additionally, in September 1967, the Veteran was treated for otitis in the external left ear canal.  The Veteran also had complained of decreased hearing and continued infection in his left ear.  

A VA audio examination was provided in May 2010.  The examiner noted that there was no access to the Veteran's DD-214, to verify his military occupational specialty.  The VA examiner opined that the Veteran's hearing loss was less likely than not related to service because he had normal hearing at entrance to and separation from active service.  The examiner also based her opinion on the Veteran's "extensive history of post-military occupational noise exposure" that included working in a textile factory and working for a brick company smashing bricks without hearing protection.  The examiner noted that the Veteran's complaint of recent onset of hearing loss was greater than 30 years post-military service.  However, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the examiner did not have access to information to verify the Veteran's in-service noise exposure.  The examiner also failed to explain the Veteran's decrease in hearing at separation as compared to enlistment.  Since this opinion was premised on inaccurate information and did not consider all the relevant evidence of record, the Board finds that this examination is not probative evidence against the claim and assigns it no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

In a May 2016 VA examination report, the examiner opined that the Veteran's hearing loss was at least as likely as not related to service.  The examiner based her opinion on the following: the Veteran's MOS, which the examiner found has a high probability of noise exposure; the Veteran's report of unprotected military noise exposure that included loud gas and diesel engines running without a muffler, incoming and outgoing gunfire, and loud generators in the camp; and the evidence in the STRs showing a decrease in the Veteran's hearing at every tested frequency level during his separation examination when compared to his enlistment examination.  

The Veteran and his spouse have provided competent and credible lay statements that they noticed diminished hearing loss during service and since that time.  See February 2010 Buddy/Lay Statement; February 2010 Statement in Support of Claim; February 2011 Notice of Disagreement.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The statements additionally support the 2016 VA examiner's findings.  The most probative evidence of record, therefore, supports a finding that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


